Citation Nr: 1502588	
Decision Date: 01/20/15    Archive Date: 01/27/15

DOCKET NO.  11-11 263	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder, to include as secondary to an ulcer.

2.  Entitlement to compensation under 38 U.S.C.A. § 1151 for a broken right hand.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and D. P.




ATTORNEY FOR THE BOARD

Mike A. Sobiecki, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 3, 1978 to March 30, 1978.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from August and December 2010 rating decisions of the Waco, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA).  In August 2010, RO denied service connection for bipolar disorder.  In December 2010, the RO denied entitlement to compensation under 38 U.S.C.A. § 1151 for a broken right hand.

The Veteran appeared at a hearing before the undersigned Veterans Law Judge in November 2014.  A transcript of the hearing is in the Veteran's file. 

Over the course of the appeal, evidentiary development has revealed psychiatric diagnoses of depression and bipolar disorder.  In light of the evidence of record and the decision in Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Board has recharacterized the issue on appeal as service connection for a psychiatric disorder, however diagnosed.

The Board acknowledges that the January 2014 substantive appeal for the issue of entitlement to compensation under 38 U.S.C.A. § 1151 for a broken right hand was untimely; nonetheless, testimony on this issue was taken at the November 2014 hearing before the undersigned Veterans Law Judge.  Accordingly, the timeliness of the substantive appeal is waived and the Board assumes jurisdiction over this section 1151 issue.  See Percy v. Shinseki, 23 Vet. App. 37 (2009) (to file a substantive appeal is not jurisdictional, and thus VA may implicitly or explicitly waive any issue of timeliness in the filing of a substantive appeal).

The issue of entitlement to compensation under 38 U.S.C.A. § 1151 for a broken right hand is addressed in the REMAND portion of the decision below and is REMANDED to the agency of original jurisdiction (AOJ).


FINDING OF FACT

The Veteran's psychiatric disorders are not causally related to active service or to any service-connected disability.


CONCLUSION OF LAW

The criteria for service connection for a psychiatric disorder are not met.  38 U.S.C.A. §§ 1131, 5103A (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2014). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103(a), 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  

VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  A letter of October 2009 satisfied the duty to notify provisions.  

The Veteran's service treatment records, VA medical treatment records, and private treatment records have been obtained.  The Veteran's Social Security Administration (SSA) disability determination, and the records considered in that determination, were obtained in January 2013.

In disability compensation claims, the Secretary must provide a VA medical examination when there is: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies; (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i).

As explained below in more detail, although there is evidence of a current disability in this case, there is no competent evidence suggesting any current disability is related to the Veteran's period of military service.  Accordingly, the Board finds that VA's duty to assist does not require the Secretary to provide this Veteran a VA examination.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i).

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claim file.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  To establish service connection on a direct basis, there must be (1) competent evidence of a current disability; (2) medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Alternatively, service connection may also be established on a secondary basis where a nonservice-connected disability is proximately caused or aggravated by a service-connected disability.  38 C.F.R. § 3.310(a).  To establish service connection on a secondary basis, there must be (1) a current disability; (2) a service-connected disability; and (3) evidence that the current disability is proximately caused or aggravated by the service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded to the claimant.

Private treatment records from 2007 diagnose the Veteran with depression and bipolar disorder.  The current disability criterion is met.

The Veteran's service treatment records are devoid of reference to any complaints or diagnosis of a psychiatric disorder.  The current psychiatric disorders were not diagnosed until approximately 29 years after discharge from military service.  Medical records reflect that the Veteran has related her current psychiatric disorders to a 2001 marital divorce and the events that would follow, although during her Board hearing she speculated that they may have begun during childhood but were never diagnosed.  This contention, however, is not supported by the evidence contemporaneous with her military service.  Specifically, the examination report of record from 1977 notes that the Veteran denied any psychiatric complaints and no psychiatric abnormalities were noted.  The Veteran's service treatment records document that she had gastrointestinal issues which pre-existed service and for which she discharged after a brief period of service.  

Given the evidence of record, the Board finds that there is no in-service incurrence and there is no evidence of a causal relation between her current psychiatric disorders and active duty service.

In her September 2010 notice of disagreement, the Veteran asserted that her bipolar disorder may relate back to an ulcer she had in service.  This theory of entitlement must fail, however, as the Veteran is not service-connected for an ulcer disability.  38 C.F.R. § 3.310.  

In summary, the preponderance of the evidence is against the claim for entitlement to service connection for a psychiatric disorder, to include as secondary to an ulcer.  There is no benefit-of-the-doubt to be applied.  Service connection is not warranted.  See 38 U.S.C.A. §§ 1131; 38 C.F.R. § 3.303, 3.310.


ORDER

Service connection for a psychiatric disorder is denied.


REMAND

The Veteran seeks disability compensation pursuant to 38 U.S.C.A. § 1151 for a broken right hand.  She asserts that the deformity and functional impairment in her right hand is due to carelessness, negligence, and lack of judgment and/or skill on the part of VA medical professionals.  To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing medical treatment, it must be shown that the medical treatment caused the additional disability; and (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or (ii) VA furnished the medical treatment without the veteran's informed consent.  38 C.F.R. § 3.361(d)(1).

After breaking her right hand, the Veteran believes she should have undergone surgery but VA doctors recommended that the injury heal itself naturally.  The Veteran states she never underwent surgery and believes that her right hand is deformed, has constant pain, and is functionally impaired.

On remand, the Veteran should be afforded a VA examination to address her contentions.  The RO should also make reasonable efforts to obtain any outstanding treatment records relating to treatment for her right hand, including any signed consent forms if they exist.  38 U.S.C.A. § 5103A(a); 38 C.F.R. § 17.32(d).

Accordingly, the issue is REMANDED for the following actions:

1.  Obtain and associate with the record any outstanding VA treatment records related to the Veteran's right hand and wrist, including any consent forms signed by the Veteran.

2.  Thereafter, schedule the Veteran for a VA examination by a physician to address whether the Veteran incurred additional disability of the right hand as a result of VA treatment.  The entire claims file, to include all electronic records, must be reviewed.

The examiner must answer:

a)  Is it at least as likely as not (a 50 percent or greater probability) that the Veteran has additional disability of the right hand following VA treatment?

b)  Is it at least as likely as not that any additional disability was caused or aggravated by the VA treatment?

c)  If there is a relationship between the additional disability of the right hand and VA treatment, the examiner must then provide an opinion as to whether it is at least likely as not that the additional disability was the result of (i) carelessness, negligence, lack of proper skill, error in judgment or similar instance of fault on the part of VA, or (ii) an event not reasonably foreseeable.

An event not reasonably foreseeable is one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.

The examination report must include a complete rationale for all opinions expressed.  

3.  Readjudicate the Veteran's claim after ensuring that any other development deemed warranted is complete.  If the benefit sought remains denied, the Veteran and her representative should be furnished a supplemental statement of the case and afforded the opportunity to respond.  The case should then be returned to the Board for appellate review, if indicated.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.



______________________________________________
M. N. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


